©

ot 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 1 of 12

nited|States Courts
samegoowertons §— Cid Action) U-( 9-226,

FILED

JAN 25 2021

 

 

tan op Of Ross tle. OR |X IN ts Sevrlt —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D) AINTIEES ~ Y ERA Disp (er
| AV _ Ye us o.al
HARRIS County etal. Vv Dives od
Dee) Dawrs, 7 _ ¥

 

 

_ Meoted To ADV/Sé CouRT—

 

WE THE _UNPPA SIGNED AS CokReniT DE-

 

TaINs 65 pF nite HARRIS CovwTy Jate Awd

 

J
stales Horreas, $1.0 6 Ke presents AS:

 

PLanNTIEEs wir ClL4se fervor S2ele

 

to Peovers tates Cour w Lith CURT

 

ConDiTiowS wi SAID Tpal

 

a —— pe

THe VUDZERSIGWEN Dern e¢sS ARe
Ata hksignep To A “Cink” RieeAeeds &

 

Ag ES Armigoo Eakeg ST, Hovsted,

TER AS.

 

TANK CEL ts Stmi lar. Most

 

ALL offtig. blousi wg SéceTtOns Qe MeTAL

 

& Pod CLere Cab ES THIS TAUK (em at IS

 

eT Es 52. yn K Car acry. cHf=. “ODay -

 

©

/
Kool. “ARE. (4. SHAPED LI kes! A berandey -

 

 

var METAL Ctr ule tit @- METAL TABLES
—

 

 

 

 

 

 

 

 

 
Ca

se 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD_ Page 2 of 12

Leta CAN orzy Javlsd £ S2At1WG

woo aslsiz ostinis
SENG io loreict yee
Qa t4

ANIA fg WAL ( )

 

LOR 3 CAI spelt s (De OF 9 Bed TABU oii

 

eLibeu fy CL ol. Tyr Ctaves LG

 

DETAIAGIS UNADLE To SIP At A TABLE

 

|wittea MZALS Ae Eko 0G Gt (bs.

 

THE 29. AA2 2 L CELLS ON Tite. Ea-
[PAGISR. OF SA-rh DAyeoorn AREA _w ITH

 

 

 

 

Errte2 en (0 Bvvks epopaecrsD

 

 

NW Kate CAR Fasten w net CeLe | :

 

Tis. Aheve Kowlk Cow Ere VZATI OR! _ |

lS Cocke MA Wie we Lui & a

 

vw Soe ¢ Less Dear) @ IT: V

 

Fag nb UPL: Te TZ ore DerHeweEs

 

——) a

Witt Pte SOUND Of CouGttWG 2
SNES ZING Kam Paalt— Aro bec tat
FAR Ro 57 eES Fon Nie STREETS | ce

hous Steal.

 

L

 

Tote22 AM 3S Fess fHONES IN oaert

 

Taw Rk Meontsh ow Mi.whtr APPho -

 

(MATE uy CR (CHES Ret. 0 APE

 

Aworidle .

 

Tite. Lote? OF | Roa inl THe. Faem

 

OF 4 (LLU S TRATED PLACARDS Stock. C)

 

To A NEARBY Atl MAddATIASG.

 

 

CA)

 

 

 

 

 
hse 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 3 of 12

(_Fesx- OF S£ACIME 6. Berweea ONES SLE

 

From, CrHE RS AlonG wirk ([LLvstRA-

 

TIONS of= WHAtT~S Ath SPACING  QuULD

 

Look LiKe

 

 

ae ate. (her 6 SHer “Tak Yor

 

Fer Ioave arin > ee oc Cov C1 CD A
Te only TIM Sotiat_DistAn ane.”

 

nay Have! Gen) (p08) b1e. Ww) AHAARIS

 

 

Cobuty Ste Tk nots DoQing 175

 

| Comsrevert Onl.

tite. Con rtalOUS Dah acs ne Cavite ~(F

 

livecorrenS uns DeATHs WiHice side

 

EL Bod Te EL bot! wy (ttt p S0fL4 O14

 

 

Dorge't even Kew. tree Pict ego
AtoVvé wire Die (INABILITY DW CMPLoy

 

Dike OC) AZ Disravic ise Chanman bs by!
SSlEWTTS IS Decrees, ALONG Witt Stare

 

BL TEReRAL Cov. Lead GRE ONLY T) CA

 

Rew ACAEL AM PeSSIBLE Tu Arte ld G Y

 

: 7
Locac Gover inntnar Hes preven Somé

 

Te THe DEPTHS CF MENTAL [LW

 

A Srm(LArR SeeWAR © Ufo» 2NTALL

 

SHAckKLinG Somtons Th *# Tear TRACIC ,

 

 

Tein) wit ALL VAGEA cy ORDERING

 

(3)

 

 

 

 

 

 

 
Cage 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 4 of 12

dy

THE Lor. Foitou/ OFF OF THe. TRAcC|<

 

|4e A Seles TRAlo 13 oO THE WAY,

 

/
Ovir 50 D&eTAWees Vy Foe. SE OF

 

SS TELEPHONES ONLY A Poot ALARI~ Witt

 

/
LeocKs (EF Des skarror MAKING CALLS

 

Lin Lobes QF SAtvariow From Bel G

 

SPAMMEeN (i A Mera. Cand ol Coa —-

 

TAGON.

 

ALL Teo oFren the sole Lowoles OF

 

besfsRariod Ate TRAN CwHRUED 70 Pts-

 

LPPOILMWT MENT AS THE SAME VtRvt tar

 

THRE ATbZOS THER: Lives Has Ko6B5) O

 

CAE VSS 2 02 FRM/LY OF Feb TO

 

/
Lb ee. Aw hrTeRn é y oR Fay tts bond.

 

 

[
SAL ED Tears’, SHOWER asa 5

 

| HonES Closely SITtATED Reh aeceest
CALLS OF Coase mn ATI Oa

 

look Vow LATO wWirtour Me

 

Kass ot Aipee eatsstion Ags vA) —

 

ATAISABLE [ux VRIES OF A FORE Gove

 

CRA RePracet (3, THs tnlen dial G

 

Doom OF Oonleiaed MobELessvess

 

Pty Stow ly Dimi SHES Saw tT Q

 

 

 

 

_— C NL
Maney Chen AS 7 ef Carmien

 

 

0)

 

 

 

 

 
qpse 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 5 of 12

 

OF A bsrajW tt Wito Aes Nor BS. AGLE
ib flex Boas Caw SeCAAP 2 TPG 67TttE OQ

 

(
—Penlovug et So THAr tre levéeh ede 15

 

ABLL 7 hwrecnass NGEDS Kou _THE

 

 

Lhareue Covnry Lae [ue CommMmisSS4PRY

 

f
Sere LV obeaeren bs Apamakk, SST
Viegs |

 

 

Os wowrt Fiap A Sybari HET C are

 

Lop. witht Akama. Uowevep. w to

 

bbave CORMELEN A MARKS FO wre.

 

LWitictt mh Sir mre “OotrAe SweLE

 

Thinkers At Asreodomicac aceing

 

IK) Re charmey fAgedioa). CE THAT W enEnt

 

ENOUGH A sraekinG Fee" (8s Artaeteh

 

 

AS A Fv dt Crow Ty ATRam been Dollke.

 

 

Barri Services Les Hap Moe ¢
ADVERSE Court APPEARKY CES NAD |

 

Melt To _ HABITUAL CRIM (JSALS tN te

 

 

Sem of pecenbiwl (mw Ldw SUC.
_ Aging. FReM) kbar 13 A Men 0 folly GH

 

Tue. WAIL 'S Cem la SEA2Y, ides Yours

 

 

We. Cevrteser oe Lroubsiaé Feod Tx
me Jane's Dern <es | ,

 

THis: SERVES AX A Ace?) Ser ue.

 

CS)

 

 
Cag

e 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 6 of 12

OY

Mears S¢ever by Acarnpe lk user

 

DePLe TED Aarion spec nue. 4 SAV Ze

 

Mon é@u eon [KE Ons Lan? Witits Géene@2-

 

Act we Ke Venus oxy Ma. @fusrr VIiA

 

Huw iy DETAINEES ae Cen. bbe ¢, i 4-

 

 

 

Paved Db! wiake Aches Chom ERGY iy

STees..

 

 

& MUR DAYS Jai. Lott betak pas —

 

SERV Eh by Areanatee Je CAINS. th) AY.

brown bag as Atay $ FEA RISC

 

2. reces CFS rns lead _Onwe O72.

 

 

ot AZ Cole R L wNCH- Wear APD A Y
SMath APPLE. | :

 

SHE AlAn kas CovrnTY Sere. SYSTEM 63

 

AN | Yves Rae 2 e-1—retar— Has AS muck

 

 

 

 

ry bo oot tHe- LEGALIZED Jes 11 An) dag

 

 

Ckiva Det CommuVlty SAFETY.
THEE. Comm Owl —ewbs re Chuc rare

 

[Balti2 (eels 2 Contec Tar Ker

 

 

{4 Ele eS Kou LES come ea, ete

 

(RiC4

 

cr Has Distaered. ConteePTt Oe CD

 

Ke be ry AW CREA inlb ob Sr7 Wand 2,

 

 

 

Ce)

 

 

 
Cpse 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 7 of 12

AND. be STeReoTA- Geld roe WEES.

 

_W HAs filo Ree, ete Fs. Par AtIAG: THE

 

CRA MIA LEAT, = Ms. WATien..

 

THE aly. Comraon Law) hen Te@y OF

 

 

/
rhe hrcer-rd Baie. Sue wed pl pe Foon)

 

 

kecsan Eee bekio tat. -Rtibem  A-

 

DECEDD par alr CEOS F-1N VARI AVY

 

ele ased By ME SHS FE.

 

 

th Pe. Mid - Tienrte ret CE AT IY
THES TATES eG Axl Vv AvrireRiz< Gp

 

TRIAL EFEN TT OAS IA) Vrer—Beesvs¢

 

Some. To noes La» fw sp riots Séc— |

 

Bond SO bee tf Thar me Adoocen (cows

 

 

Noe Keats srtcaety (ay Cr, Covers.
WEIS EMPLOYING pee (02 a UPLod ~-

 

 

 

Sf eT meonlet. roan et faa. TA QL At.
DEP ED TIONS. ; _

 

erent DoD Dt4r—PLoy VCO LATE

 

(
THE ee cesses Lb pt c- rLavsel e& Pre.

 

U.¢. Cordsnrerboa. 1 AteS0 Ope t—

 

Dev4r ow M4 fener Oe THE Hae

 

 

LCén sf cKimi mig TS eT) ck SuSTEMA 5

 

Uy pl) OBStcr7Va Std Keds ©

 

 

DAP @ER OUSW eS? ,

 

(7)

 

 
Cage 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD_ Page 8 of 12

LM ADDL [lens ys Sulkin Co oetm

Oo

 

tlie EX Lalw Er) AIA TITAS Qf Tin

 

Tae. AWAITING THe bas A Derek ( ~

 

Mena CACe cr ev rte [WP USUAL.

 

LT een! Leta LES CFE [28 DLEROP-

 

Tren) ww heathy Lire, Ard EA Po2ees

 

(pes Wess Ate THE Li bile. ble 18 Lis sHG

 

UNSIZ A CLOU) OF Ankers, Ses ricco,

 

Jw ore.) beSTILiry Li rhe Hares

 

County Jae SYS rch.

 

ene Leerecaroes. bee Sti

 

UreRitLy ENS RGSS THAT LRA To ASE

2)

 

wie baer LA 74s. Vit MAsoRt ty o(=

 

 

 

 

Onees Ke legs s AL D4 ee db ADT oo _
TRA td tf (L-4_ Gwin a WodGe. Ak —

 

 

PROPRIATE TELS te Ree DE SU UABLE
OV22S( beer re eevee! AECEP é)

 

Rom FLsg. (LUG Toa SD (err. eu.

 

(we Amsnic wo pa 4&0 otArton!

 

N 0T¢S, “ te eHtover GE (RELOMENS

 

Tats Aeaussy Are SWTIteSD Ty

 

deus he c Ow lepsead sr Kool —

 

2Aolte ewds:

 

 

 

 

 

 

 

 

 
C

nse 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 9 of 12

 

Rest? COFOLEY Su BUALTTHED IAS

 

bye THe UN DEAM ENED OfClLawe.

 

Unben pix. Fenatry ole (ERT LEY

 

TUAT TKS. Oowtedryr ei AKIS Morro a |

 

(S Tree 2 Meeeect Te Pte. Bes

 

CF COR. KNWowksDCo& 7

 

Eyes TE). ov Tal patty Lx, 202)

 

\ Lou Lan

 

naeey I <4 hep « COPHWIS 33

 

 

2) James E. Lhusere Hopa3)

 

 

3 ») Jonathan M aoe # 02.530 Aso

 

ue) Tend ted Sllwards 6 99514

 

 

\ a

meet hve All - 284 lel7

   
 

 

 

 

b Dees B\mer ~ #02 T2NVS”

 

 

 

 

N4, ky WME LEY OL ME BL
+t ¢ pi 02.914 | OF

 

 

 

 

cman Cask \\o-| Kl Ning F)

7 )Reaiz LL pelle * ISA 7TQA222 see LL an

 

 

 

 

 

 
cas 4:19-

cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 10 of 12

SPN OLGLE (JOP 9

 

 

Apri vost lo aNivngg:
fe)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
- ee OD te,

HARRIS COUNTY si (ee
: Y SHERIFF'S
Name:_44/ 72. An pay Oe JAIL

SPN: €© 771 SK 9 Cell:

Street tdeo (bakep ~~

HOUSTON, TEXAS 77002 @

aramark

   
   

     
  

 

 

 

ao. 8 oFerceer Dur creak
fe 8 BSourwensd Dy) &reier oF Texas
INDIGENT Tt z ; Dave Caapeey |

ae a Ee Po. Box G01 0
Se | axle © CHS bg Doi o?

eens APR thy hee eons om, on
Pole b Bperen ob ols
Toor tle seobk. bob aSS

i

kit
th

et

 

-00226 Document 380 Filed on 01/25/21 in TXSD Page 11 of 12

Haji]

--o

 

TT ee

Case "y
{

Be? 27700 $000.50"

es 0000368784 JAN 21. 2024

ee.

     
hse 4:19-cv-00226 Document 380 Filed on 01/25/21 in TXSD Page 12 of 12

ta. Ly 20 (
Distt ct ererl<

 

t. eC. Geox le tOlo United States Courts

 

FILED

Southern. District of Texas
tteusTos Tx, 2920Y

wee ee a

 

 

SAN-2-F 2021

je ° ? pW Ahern op | } f -| 9 7 5 NP Ochsner, Clerk of Court

 

bag U.5- cLeak:

 

6 yj CL0$ QD Vf ne

 

Fumb wAlaw> Ads ViS & m4 A Dp / oot ig

 

Tite Atte Cav cl ferred).

 

to A~alL@G| R22

 

Fe2 Ane IMADEQVACVE oF beam.

 

—

Lim abr ei= er en.

 

 

 

 

 

Te, a

 

Lypeby Ses

 

coh, |peQlS433

 

 

 

barns Cn Sp tle

 

ln00 Ba Kee. ST
Hou stad) 1:
DPIOOR

 

 

 
